Case: 2:20-cv-01429-MHW-EPD Doc #: 22-1 Filed: 10/23/20 Page: 1 of 1 PAGEID #: 83




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


JOHN DOE,

                    Plaintiff,                       Case No. 2:20-cv-01429

      v.                                             Judge Michael H. Watson

THE OHIO STATE UNIVERSITY,                           Chief Magistrate Judge Elizabeth P.
                                                     Deavers
                    Defendant.


                                 [PROPOSED] ORDER

      IT IS ORDERED BY THE COURT that the Plaintiff’s Motion for Leave to File Certain

Documents Under Seal is GRANTED and that the Unopposed Motion and Proposed Order be

filed UNDER SEAL.



      IT IS SO ORDERED.

      Date:

                                       ___________________________________
                                       MICHAEL H. WATSON
                                       UNITED STATES DISTRICT JUDGE


                                       ___________________________________
                                       ELIZABETH A. PRESTON DEAVERS
                                       CHIEF UNITED STATES MAGISTRATE JUDGE




                                          1
